Citation Nr: 0829663	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-37 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lower left leg injury.

2.  Entitlement to service connection for respiratory 
disability, claimed as due to cold exposure.

3.  Entitlement to service connection for residuals of an 
upper right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to December 
1947 and from July 1950 to September 1950.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The record reflects that the Board received new evidence from 
the veteran that was associated with the claims folder after 
the issuance of the August 2005 statement of the case.  As 
such, the RO has not considered such evidence in compliance 
with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  However, 
the Board observes that the record contains a waiver of RO 
jurisdiction located in the representative's July 2008 brief.  
In light of this waiver, the Board will consider the 
aforementioned evidence and proceed to adjudicate the claim.  
Further, it appears that the evidence submitted by the 
veteran is merely duplicative of evidence already of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals 
of an upper right leg injury and for a respiratory 
disability, claimed as due to cold exposure, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The available service medical records disclose no 
complaints or findings of an injury to the veteran's left leg 
or shin during the veteran's periods of active service.

2. The veteran's current bilateral lower extremity deep 
venous thrombosis has not been shown by competent medical 
evidence of record to be etiologically related to service.


CONCLUSION OF LAW

Residuals of a lower left leg injury were not incurred in, or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R.  
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

VA satisfied its duty to notify as to the claim by means of a 
VCAA letter to the veteran dated in October 2004.  This 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  While notice was not provided in the 
above notice letter, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim of service connection is denied in the instant 
decision, VA's failure to provide notice as to the assignment 
of a disability rating and/or effective date has no adverse 
impact on the veteran.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

In this case, while the record reflects that the veteran has 
a current lower left leg disability, there is no competent 
medical evidence that this disability is in any way 
associated with an established event, injury, or disease in 
service.  Under these circumstances, there is no duty on the 
part of the VA to provide a medical examination, because as 
in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
link between his active service and the current disorder, if 
shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record as a whole, after due notification, advisement, 
and assistance to the veteran under the VCAA, does not 
contain evidence that establishes that the veteran has a 
lower left leg disability that is related to service.

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A. § 
5103A(d).  In the absence of corroborating evidence 
establishing that the veteran suffered an event, injury or 
disease in service, a current examination could do no more 
than speculate that a currently diagnosed disorder was 
related to service based on the veteran's unsubstantiated 
account of service events.  Under these circumstances, the 
Board believes that a VA examination is unnecessary.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis
 
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The veteran contends that service connection is warranted for 
residuals of a lower left leg injury.  

Regarding evidence of a current disability, the medical 
evidence reflects a diagnosis of bilateral lower extremity 
deep venous thrombosis in May 2003.  See VA discharge 
instruction record, dated in May 2003; see also May 2003 VA 
discharge summary.  The Board notes that in McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that 
the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim . . . even though the disability 
resolves prior to the Secretary's adjudication of the claim."  
In light of McClain and with the application of the resolving 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has a current lower left leg disability.  
38 U.S.C.A. § 5107(b).

A review of the veteran's service treatment records does not 
reveal complaints of, or findings for, an injury or 
disability regarding the veteran's lower left leg.  In brief, 
the veteran's clinical entrance and separation examinations 
for his first period of active service revealed normal spine 
and extremities (includes bones and joints, muscles, 
deformities, old fractures, flat foot, etc.).  Further, the 
veteran's clinical entrance and separation examinations for 
his second period of service reflect normal evaluations for 
the spine and extremities.  

Following service, the claims file shows no clinically 
documented complaints or treatment for residuals of a lower 
left leg injury for approximately 50 years.  In this regard, 
the Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

Moreover, the Board notes that the record does not contain 
competent medical evidence, VA or private, linking a current 
lower left leg disability to service.  Accordingly, in the 
absence of any evidence to the contrary, the Board concludes 
that any current residuals of an injury to the veteran's 
lower left leg were not incurred in service.  Thus, the 
preponderance of the evidence of record is against a grant of 
service connection on a direct incurrence basis.  

The Board acknowledges the veteran's contention that he 
currently has residuals of a lower left leg injury that are 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
knowledge, training or skills needed to render a competent 
opinion as to medical causation.  As such, his lay opinion on 
this matter does not constitute competent medical evidence 
and lacks probative value.  Espiritu, 2 Vet. App. at 494-95.  

In conclusion, the evidence of record fails to establish an 
in-service incurrence and there is no medical evidence of a 
nexus to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals of lower left 
leg injury is denied.


REMAND

The veteran's contends that he has a current respiratory 
disability that is due to exposure to severe cold weather 
while stationed in China in service.  The veteran contends 
that he stood guard and loaded ships in temperatures reaching 
35 degrees below zero.  See Notice of Disagreement, received 
in April 2005.  A discharge certificate of record reflects 
that the veteran served in North China from June 22, 1946 to 
January 22, 1947 and in the Asiatic and Pacific Theatre from 
January 28, 1947 to April 16, 1947.  The record further 
reflects that the veteran has been diagnosed with sleep 
apnea.  See VA history and physical/general note, dated in 
October 2003.

In his Notice of Disagreement, the veteran also noted that he 
became sick while in Guam and was in the hospital for several 
days with coughing, sore throat, infection, and fever.  After 
a review of the record, the Board finds that further 
development is necessary under VA's duty to assist.  In this 
regard, the record does not reflect that efforts were made to 
obtain the medical records concerning the veteran's reported 
hospitalization in Guam.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Additionally, the Board finds that further development is 
necessary regarding the veteran claim for service connection 
for residuals of an upper right leg injury.  Initially, the 
Board notes that the evidence of record does not reflect a 
right leg disability for the entirety of the veteran's first 
period of active service from March 1946 to December 1947, to 
include negative clinical entrance and separation 
examinations.  On a report of medical history, dated and 
signed by the veteran in July 1950 and for the purpose of 
entrance to his second period of active duty, the veteran was 
asked if he had ever been a patient in a hospital.  In 
response, the veteran reported that at age 7 he had a crushed 
thigh.  He also noted Elk City, Oklahoma.  A report of 
medical examination for the purpose of extended active duty, 
dated in August 1950, noted that the veteran was disqualified 
for extended active duty.  It was noted that the veteran had 
a fracture with open reduction of his femur now with residual 
symptoms.  It was further noted that the veteran had 
quadriceps atrophy of the right leg above the patella (non-
progressive) and a 1/4 inch shortening of his right extremity.  
The record does not reflect that an effort was made to obtain 
the records concerning the veteran's report of a crushed 
thigh at age 7 in Elk City Oklahoma.  The Board finds 
reasonable efforts should be made to obtain such record(s), 
as they may provide evidence useful in determining whether 
any right leg disability pre-existed service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007) have been interpreted to 
apply to all aspects of claims, to include the initial 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the record does not reflect that the veteran has been sent 
such notice, the Board finds that corrective notice should be 
sent to the veteran to so comply.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Send the veteran a letter and request 
him to indentify the dates and the 
provider of medical treatment for a 
crushed thigh at his age of 7, in Elk 
City, Oklahoma, as he noted on the July 
1950 report of medical history.  Also, 
ask the veteran to identify the dates and 
provider of his medical treatment in 
Guam.

He should also be provided notice as 
outlined by the Court in Dingess/Hartman, 
19 Vet. App. 473 (2006), regarding the 
assignment of a disability rating and 
effective date in the event of award of 
any benefit sought. 

2.  If additional identifying evidence is 
received via the veteran's response to 
the above inquiry, seek to obtain the 
identified record(s).  If the identified 
records are not available, the claims 
file should document this and the efforts 
made to obtain such records.

3.  If additional clinical evidence is 
obtained, schedule the veteran for a VA 
examination or examinations, as 
necessary.

Regarding the right leg claim, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater) that the veteran's currently 
diagnosed status post right leg fracture, 
secondary arthritis of the right knee, 
scar, began during service or is related 
to any incident of service.  

Or, if appropriate based on newly 
received evidence, did a pre-existing 
right leg disability permanently increase 
in severity during active service?  If 
there was a measureable increase in 
severity, was it due to the natural 
progression of the disability?

In making any such finding, the VA 
examiner is asked to comment on and 
reconcile the pertinent complaints and 
findings noted in the July 1950 report of 
medical history, and the August 1950 
report of medical examination.  

Additionally, as appropriate, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater) that the veteran's currently 
diagnosed sleep apnea began during 
service or is related to any incident of 
service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder must be made available 
to, and reviewed by, the examiner in 
connection with the above examination.  
The examiner must indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be accomplished and any 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner must explain the rationale for 
all opinions given.

4.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought are 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


